Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Hall on 2/19/2021.
The application has been amended as follows: 
--Claim 44 -- A multi-stage vacuum pump comprising: 
a first fixed scroll; 
a second fixed scroll opposite from, spaced from, and facing the first fixed scroll, the first fixed scroll fixedly secured to the second fixed scroll; 
an orbiting plate positioned in between the first fixed scroll and the second fixed scroll, the orbiting plate having a first involute extending toward and interfacing with the first fixed scroll to form a first stage, and a second involute extending toward and interfacing with the second fixed scroll to form a second stage; 
a third fixed scroll fixedly secured to the second fixed scroll; and 
an orbiting scroll facing the third fixed scroll and having a third involute extending toward and interfacing with the third fixed scroll to form a third stage; 
wherein a first inlet of the first stage is in fluid communication with a second inlet of the second stage, and a first outlet of the first stage is in fluid communication with a second outlet ;
wherein the first and second stages are configured to receive a gas at a first pressure and discharge the gas at a second pressure distinct from the first pressure, and the third stage is configured to receive the gas at the second pressure and discharge the gas at a third pressure higher than the second pressure.
--Claim 52 -- A multi-stage scroll compressor comprising: 
a first stage compressor comprising: 
a first fixed scroll, 
a first orbiting scroll configured to interface with and orbit relative to the first fixed scroll; 
a first gas inlet; and 
a first gas outlet; 
a second stage compressor comprising: 3Attorney Docket No. 8986-12-DIVU.S. Application No. 16/291,984 
a second fixed scroll fixedly secured to the first fixed scroll; 
a second orbiting scroll configured to interface with and orbit relative to the second fixed scroll; 
a second gas inlet; and 
a second gas outlet; 
a third stage compressor comprising: 
a third fixed scroll fixed secured to the second fixed scroll; 
a third orbiting scroll configured to interface with and orbit relative to the fixed scroll; 
a third gas inlet; and 
a third gas outlet; 
wherein the first gas inlet is in fluid communication with the second gas inlet, and the first gas outlet is in fluid communication with the second gas outlet and the third gas inlet, and wherein ;
wherein the first and second stages are configured to receive a gas at a first pressure and discharge the gas at a second pressure distinct from the first pressure, and the third stage is configured to receive the gas at the second pressure and discharge the gas at a third pressure higher than the second pressure.
--Claim 60 -- A three-stage scroll device comprising: 
a housing; 
three fixed scrolls fixedly secured to the housing; 
three orbiting scrolls, each configured to interface with and orbit relative to a separate one of the three fixed scrolls, each pair of one fixed scroll and one orbiting scroll defining a stage;
an eccentric drive shaft operably connected to at least one of the three orbiting scrolls, the eccentric drive shaft extending through at least one of the three fixed scrolls; and 
wherein two of the three stages are configured to receive a gas at a first pressure and discharge the gas at a second pressure higher than the first pressure, and a separate one of the three stages is configured to receive the gas at the second pressure and discharge the gas at a third pressure higher than the second pressure.
Allowable Subject Matte
Claims 44-63 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 44 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Claim 52 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a multi-stage scroll compressor comprising: a first stage, a second fixed scroll fixedly secured to the first fixed scroll of the first stage; a third fixed scroll fixed secured to the second fixed scroll; wherein the first and second stages are configured to receive a gas at a first pressure and discharge the gas at a second pressure distinct from the first pressure, and the third stage is configured to receive the gas at the second pressure and discharge the gas at a third pressure higher than the second pressure." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 52.
Claim 60 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “  a three-stage scroll device comprising: 
a housing; three fixed scrolls fixedly secured to the housing, each pair of one fixed scroll and one orbiting scroll defining a stage; wherein two of the three stages are configured to receive a gas at a first pressure and discharge the gas at a second pressure higher than the first pressure, and a separate one .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2011/0256007 to Shaffer and US Patent Publication 2011/0256007 to Shaffer and US Patent 10,221,852 to Shaffer et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/22/2021